Gaynor J.:
The particular facts' constituting a valid cause for the discharge of an employee during the fixed term of service contracted for must be pleaded0as a defence, in an action for damages for breach of the contract, in order to be proved (Linton v. Unexcelled Fire Works Co., 124 N. Y. 533). The defence pleaded here is that the defendant “ discharged the plaintiff for good *586and sufficient cause, and particularly for disloyalty to its interests, and for conduct and actions harmful and injurious to its business.” This is no defence. A defence is a statement of' new matter, viz., matter outside of the general issue sufficient to defeat the plaintiff’s cause of action (Code Civ. Pro. see. 500). This is not a statement of new matter, viz., of facts constituting a defence. No facts are pleaded, hut only a conclusion of law. But as the plaintiff is content to consider it a defence, the defendant must either hy an amended answer, or by a hill of particulars, give the specific facts constituting the defence, with the time of their occurrence. "
Motion granted, with $10 costs.